                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                   No. 1:21-cv-253

  SHEILA J. SPANN,

               Plaintiff

  v.                                                         NOTICE OF REMOVAL

  CARRABBA’S ITALIAN GRILL, LLC,

                Defendant.


       Defendant Carrabba’s Italian Grill, LLC (“Defendant”) files this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446. Defendant states the following in support of its

removal:

       1.      Plaintiff commenced this action on February 19, 2021 against Defendant in the

Durham County General Court of Justice, Superior Court Division, State of North Carolina, by

filing a Complaint styled Sheila J. Spann v. Carrabba’s Italian Grill, LLC, File No. 21 CvS 1708

(the “State Court Action”).

       2.      Plaintiff served Defendant with the Summons and Complaint by certified mail on

February 27, 2021 by and through its registered agent, Corporate Creations.

       3.      Defendant files this Notice of Removal within thirty (30) days from service of

process of the Summons and Complaint which sets forth claims for relief upon which this

proceeding is based, pursuant to 28 U.S.C. § 1441 and 1446(b)(1).

       4.      All process, pleadings, and orders filed in the State Court Action, which were

served on Defendant prior to this Notice are attached hereto as Exhibit A.




            Case 1:21-cv-00253-JLW Document 1 Filed 03/29/21 Page 1 of 4
        5.      Defendant has not yet filed an answer or other responsive pleading in the State

Court Action. In filing this Notice of Removal, Defendant does not waive any defense or

counterclaim it may have.

        6.      Plaintiff is a citizen and resident of Wayne County, Michigan as stated in the

Complaint.

        7.      Defendant is a Florida limited liability company.       None of the members of

Defendant are Michigan citizens or North Carolina citizens.

        8.      Plaintiff is asserting a claim for negligence related to a slip and fall accident in

Carrabba’s Italian Grill located at 5312 New Hope Commons Ext. in Durham, North Carolina.

Plaintiff alleges that she has incurred medical expenses for “serious, painful, and debilitating

bodily injuries,” that her treatment is ongoing, and that her injuries are “permanent and lasting.”

Plaintiff also claims lost wages. Upon information and belief, Plaintiff’s alleged damages are in

excess of $75,000.00.

        9.      The District Courts of the United States have original jurisdiction of this action

pursuant to 28 U.S.C. § 1332. There is complete diversity of citizenship between Plaintiff and

Defendant and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        10.     Service of this Notice of Removal is being made on the Plaintiff as shown by the

attached certificate of service.

        11.     As required by 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will serve Plaintiff and file with the Durham County Superior Court a Notice of Filing

of Notice of Removal.

        WHEREFORE, Defendant prays that this action be removed to this Court for all further

proceedings, as though this action had originally been instituted in this Court. Defendant further



                                                 2



             Case 1:21-cv-00253-JLW Document 1 Filed 03/29/21 Page 2 of 4
requests that this Court assume jurisdiction over this action and proceed to a final determination

thereof.

       This the 29th day of March, 2021.

                                     YOUNG MOORE AND HENDERSON, P.A.

                                     By:     /s/ Christopher A. Page_____________
                                             CHRISTOPHER A. PAGE
                                             N.C. State Bar No. 19600
                                             MATTHEW C. BURKE
                                             N.C. State Bar No. 52053
                                             Post Office Box 31627
                                             Raleigh, North Carolina 27622
                                             Telephone: (919) 782-6860
                                             Facsimile: (919) 782-6753
                                             E-mail: chris.page@youngmoorelaw.com
                                             Email: matthew.burke@youngmoorelaw.com
                                             Attorneys for Defendant




                                                3



           Case 1:21-cv-00253-JLW Document 1 Filed 03/29/21 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed with the Clerk of the Court using the
CM/ECF system and that counsel for Plaintiff was served by mail at the address indicated below.


              Kevin B. Ginsberg
              Andrew K. Sonricker
              Kornbluth Ginsberg Law Group, PA
              3400 Croasdaile Drive, Ste. 300
              Durham, NC 27705
               Counsel for Plaintiff


       This the 29th day of March, 2021.

                                    YOUNG MOORE AND HENDERSON, P.A.

                                    By:    /s/ Christopher A. Page_____________
                                           CHRISTOPHER A. PAGE
                                           N.C. State Bar No. 19600
                                           MATTHEW C. BURKE
                                           N.C. State Bar No. 52053
                                           Post Office Box 31627
                                           Raleigh, North Carolina 27622
                                           Telephone: (919) 782-6860
                                           Facsimile: (919) 782-6753
                                           E-mail: chris.page@youngmoorelaw.com
                                           Email: matthew.burke@youngmoorelaw.com
                                           Attorneys for Defendant




                                               4



          Case 1:21-cv-00253-JLW Document 1 Filed 03/29/21 Page 4 of 4
